Exhibit 10.4

THE PNC FINANCIAL SERVICES GROUP, INC.

ERISA EXCESS PENSION PLAN

Amended and Restated

(Effective as of January 1, 2009)

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) previously
adopted and presently maintains The PNC Financial Services Group, Inc. ERISA
Excess Pension Plan (the “Plan”), originally effective as of December 1, 1984,
and amended and restated the Plan in its entirety effective as of January 1,
1999 and effective as of April 6, 2004, and subsequently amended the Plan by an
Amendment dated September 17, 2007;

WHEREAS, the Corporation desires to amend and restate the Plan in its entirety,
effective as of January 1, 2009, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Internal Revenue Code”); and

WHEREAS, deferrals made or first vesting on or after January 1, 2005 are to be
administered in accordance with the Plan as amended and restated herein, and
deferrals made prior to January 1, 2005 and fully vested on December 31, 2004
are to be administered in accordance with Plan documents in effect at the time
of deferral (and any subsequent amendments made thereafter and specifically made
applicable thereto); and

WHEREAS, Section 8 of the Plan authorizes the Corporation to amend the Plan at
any time.

NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended
and restated in its entirety to read as follows:

SECTION 1

DEFINITIONS

As used in the Plan, initially capitalized terms that are not otherwise defined
herein will have the meaning given to them in the Pension Plan. The following
words and phrases will have the meanings assigned to them herein, unless the
context otherwise requires.

 

1.1

“Account” means the bookkeeping record used under this Plan solely to
communicate a Participant’s or Beneficiary’s Accrued Benefit expressed as a
single dollar amount. An Account is established only for purposes of determining
benefits hereunder and not to segregate assets or to identify assets that may or
must be used to satisfy benefits. An Account will be credited with the amounts
set forth in section 3 of the Plan. A Participant’s Account will also include
(i) amounts which were deferred under



--------------------------------------------------------------------------------

 

the Plan and vested prior to January 1, 2005, which will be accounted for
separately from amounts deferred or first vesting on or after January 1, 2005,
and (ii) amounts representing accounts merged into this Plan from a prior excess
pension plan, to the extent separate accounting is determined by the Committee
or its delegate to be necessary in order to ensure compliance with Section 409A
of the Code or otherwise, including without limitation amounts included in this
Plan as the result of the merger of the Mercantile Plan into this Plan.

 

1.2 “Affiliate” means any business entity whose relationship with the
Corporation is described in subsection (b), (c) or (m) of Section 414 of the
Internal Revenue Code.

 

1.3 “Beneficiary” or “Beneficiaries” means the individual or individuals
designated by the Participant to receive the balance of the Participant’s
Account upon the Participant’s death in accordance with Section 6 of the Plan.

 

1.4 “Board” means the Board of Directors of the Corporation.

 

1.5 “Change in Control” means a change of control of the Corporation of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Corporation is then
subject to such reporting requirement; provided, however, that without
limitation, a Change in Control will be deemed to have occurred if:

 

  (a) any Person, excluding employee benefits plans of the Corporation and its
subsidiaries, is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act or any successor provisions thereto), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities;
provided, however, that such an acquisition of beneficial ownership representing
between 20% and 40%, inclusive, of such voting power will not be considered a
Change in Control if the Board approves such acquisition either prior to or
immediately after its occurrence;

 

  (b) the Corporation consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Corporation (a
“Fundamental Transaction”) with any other corporation, other than a Fundamental
Transaction that results in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 60% of the combined voting power immediately after such
Fundamental Transaction of (i) the Corporation’s outstanding securities,
(ii) the surviving entity’s outstanding securities, or (iii) in the case of a
division, the outstanding securities of each entity resulting from the division;



--------------------------------------------------------------------------------

  (c) the shareholders of the Corporation approve a plan of complete liquidation
or winding-up of the Corporation or an agreement for the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of the
Corporation’s assets;

 

  (d) as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board (including for this purpose any new director whose
election or nomination for election by the Corporation’s shareholders in
connection with such proxy contest was approved by a vote of at least two-thirds
of the directors then still in office who were directors prior to such proxy
contest) cease to constitute at least a majority of the Board (excluding any
Board seat that is vacant or otherwise unoccupied);

 

  (e) during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board (excluding any Board
seat that is vacant or otherwise unoccupied); or

 

  (f) the Board determines that a Change in Control has occurred.

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
subsidiary or division of the Corporation will not by itself constitute a Change
in Control.

 

1.6 “Committee” means the committee appointed to administer the Pension Plan.

 

1.7 “Corporation” means The PNC Financial Services Group, Inc. and any
successors thereto.

 

1.8 “Deferred Compensation Plan” means The PNC Financial Services Group, Inc.
and Affiliates Deferred Compensation Plan as amended from time to time.

 

1.9 “Employee” means any person employed by an Employer.

 

1.10 “Employer” means the Corporation and any Affiliate that has been designated
to participate in the Pension Plan.

 

1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.12 “Excess Benefits” means the difference between (A) the amount of an
Employee’s benefit under the Pension Plan computed without taking into
consideration the limitation on benefits contained in Section 401(a)(17) and
Section 415 of the Internal Revenue Code and, effective January 1, 1999,
computed as if “Compensation” as defined in the Pension Plan included bonus
amounts deferred under the Deferred Compensation Plan and (B) the amount of an
Employee’s benefit actually computed under the Pension Plan.



--------------------------------------------------------------------------------

For a Participant who incurred a Total Disability prior to 1999 and who, for
purposes of The PNC Financial Services Group, Inc. Supplemental Executive
Retirement Plan, was a “Participant” (as defined therein) as of December 31,
1998, Excess Benefits will also include the difference between (C) the aggregate
amount of the Participant’s benefit under the Pension Plan and this Plan
computed using Earnings Credits that reflect Compensation that, for any period,
is a pro rata portion of annual Compensation equal to the sum of (i) the rate of
base pay in effect at the time of Total Disability and (ii) variable pay
(limited as described in the definition of Compensation in the Pension Plan)
equal to the annual bonus amount earned for the calendar year prior to such
Total Disability, and (D) the aggregate amount of the Participant’s benefit
otherwise computed under the Pension Plan and this Plan.

 

1.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1.14 “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended. Any reference to a section of the Internal Revenue Code shall be deemed
to include any regulation, ruling, or other guidance issued thereunder by the
Department of the Treasury or the Internal Revenue Service.

 

1.15 “Mercantile Plan” means The Mercantile Bankshares Corporation and
Participating Affiliates Supplemental Cash Balance Plan, which was merged into
the Plan effective December 31, 2007

 

1.16 “Participant” means any Employee who meets the eligibility criteria set
forth in Section 2 of the Plan.

 

1.17 “Pension Plan” means The PNC Financial Services Group, Inc. Pension Plan as
in effect on January 1, 1999 and as amended from time to time thereafter.

 

1.18 “Plan” means The PNC Financial Services Group, Inc. ERISA Excess Pension
Plan, which is the Plan set forth in this document, as amended from time to
time.

 

1.19 “Plan Manager” means any individual designated by the Committee to manage
the operation of the Plan as herein provided or to whom the Committee has duly
delegated any of its duties and obligations hereunder.

 

1.20

“Separation From Service” means separation from service within the meaning of
Section 409A of the Internal Revenue Code. For purposes of this definition, a
Participant shall be deemed to have a Separation from Service on the date on
which he and the Employer reasonably anticipate that no further services would
be performed after such date or that the level of bona fide services he would
perform after such date would permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period (or the full period of employment if less than 36 months).



--------------------------------------------------------------------------------

 

Notwithstanding the above, no Separation from Service shall be deemed to occur
while the Participant is on military leave, sick leave or other bona fide leave
of absence until the latest of (i) six months after commencement of the leave,
other than for a Total Disability, (ii) 29 months after commencement of leave as
the result of a Total Disability, or (iii) the date on which the Participant
ceases to have a legally protected right to reemployment under an applicable
statute or by contract.

 

1.21 “Severance From Service” means the Participant’s Separation from Service
with The PNC Financial Services Group, Inc. and all of its Affiliates.

 

1.22 “Spouse” means the person to whom the Participant is legally married on the
relevant date (as determined under the laws of the state in which the
Participant is a resident at the time of marriage).

 

1.23 “Total Disability” means, except as may otherwise be required by Internal
Revenue Code Section 409A, a medically determinable physical condition that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months and which would entitle a Participant to
receive disability payments under a long-term disability income plan maintained
by an Employer with respect to that Participant. For Participants not covered by
such a plan, Total Disability means a determination by the Social Security
Administration that the Participant has a disability. The definition of Total
Disability contained in the Plan shall have no impact or effect on any
determination regarding disability made under any other employee benefit plan of
the Employer.

 

1.24 “Trust” means the grantor trust established by the Corporation to assist in
funding its obligations under the Plan.

SECTION 2

ELIGIBILITY FOR PARTICIPATION

AND CESSATION OF PARTICIPATION

An Employee who participates in the Pension Plan is eligible to participate in
this Plan if the Employee has Excess Benefits. If an Employee ceases to
participate in the Pension Plan, the Employee is no longer eligible to
participate in this Plan. Such Participant’s Account will be frozen as of the
date he or she ceases participation, except that interest will continue to be
credited under Section 3 of the Plan. Such frozen benefit will be payable at the
same time and in the same manner as benefits otherwise payable under the Plan.

SECTION 3

BENEFITS

An Account will be established and maintained for each Participant to whom
Excess Benefits will be allocated. A Participant’s



--------------------------------------------------------------------------------

Account under this Plan will be allocated Earnings Credits, Transitional
Earnings Credits and Interest Credits in the same manner as under the Pension
Plan. In addition, a Participant’s opening Account balance will be determined in
the same manner as under the Pension Plan.

SECTION 4

DISTRIBUTIONS; VESTING

4.1 Vesting. Amounts in a Participant’s Account shall vest in accordance with
the vesting schedule as defined in the Pension Plan.

4.2 Distribution at Severance from Service Other Than Death or Total Disability.
A Participant’s vested Account will be distributed in cash. Vested amounts
deferred prior to January 1, 2005 will be paid at such time and in such manner
as benefits are paid to the Participant under the Pension Plan. Amounts deferred
or first vesting beginning with January 1, 2005 will be distributed to the
Participant in a single lump-sum payment as soon as administratively practicable
following, but no later than ninety (90) days after, the date that is six months
after the date of a Participant’s Severance from Service other than as a result
of the Participant’s death or Total Disability.

4.3 Distribution At Severance from Service Due to Total Disability. If a
Participant incurs a Severance from Service as a result of a Total Disability,
vested amounts deferred prior to January 1, 2005 will be paid at such time and
in such manner as benefits are paid to the Participant under the Pension Plan.
Amounts deferred or first vesting on or after January 1, 2005 will be
distributed to the Participant in a single lump-sum payment as soon as
administratively practicable following, but no later than ninety (90) days
after, the first day of the month coincident with or next following the date on
which the Participant attains the maximum age for which benefits could be
payable to such Participant under the Employer’s applicable long-term disability
plan as a result of such Total Disability, regardless of whether the Participant
ceases to receive long-term disability benefits prior to attaining such maximum
age.

4.4 Distribution At Death. In the event of the Participant’s death prior to the
distribution of his Account, amounts deferred and vested prior to January 1,
2005 will be paid to the Participant’s Beneficiary or Beneficiaries under the
Pension Plan at such time and in such manner as benefits are paid to such
Beneficiary or Beneficiaries under the Pension Plan, and amounts deferred or
first vesting on or after January 1, 2005 will be distributed to the
Participant’s Beneficiary or Beneficiaries hereunder in a single lump-sum
payment as soon as administratively practicable following, but no later than
ninety (90) days after, the Participant’s death



--------------------------------------------------------------------------------

SECTION 5

DESIGNATION OF BENEFICIARIES

The Participant will designate a Beneficiary or Beneficiaries to receive the
balance of the Participant’s Account attributable to amounts deferred or first
vesting on or after January 1, 2005 upon the Participant’s death. Such
designation will be on a form approved by the Plan Manager and will not be
effective until the Plan Manager receives the form. If no valid Beneficiary
designation form is on file with the Plan Manager upon the Participant’s death,
then the balance of the Participant’s Account attributable to amounts deferred
or first vesting on or after January 1, 2005 will be payable to the Beneficiary
designated by the Participant for the Pension Plan. If a Participant does not
have a valid Beneficiary designation form on file with the Plan Manager for the
Plan and Pension Plan, as applicable, or if the Beneficiary does not survive the
Participant, the Participant’s Account will be distributed in the following
order of priority: (i) the Participant’s Spouse, (ii) the Participant’s issue,
per stirpes, (iii) the Participant’s parents, (iv) the Participant’s brothers
and sisters, or (v) the Participant’s executors or administrators. For the sake
of clarity, Beneficiary designations under any plan that is merged into the Plan
(the “Prior Plan”) will be honored until a Participant designates a new
Beneficiary or Beneficiaries under the Plan or until the Participant revokes his
prior Beneficiary or Beneficiaries designations under the Prior Plan.

SECTION 6

TRUST FUND

No assets of the Corporation or any Employer will be segregated or earmarked in
respect to any benefits, and all such benefits will constitute unsecured
contractual obligations of the Employer. If the Corporation chooses to
contribute to the Trust to offset its obligation under this Plan, all assets or
property held by the Trust will at all times remain subject to the claims of the
general creditors of the Corporation or any Employer.

SECTION 7

CLAIMS PROCEDURE

 

7.1 Initial Claim

Claims for benefits under the Plan will be filed with the Plan Manager. If any
Participant or Beneficiary claims to be entitled to a benefit under the Plan and
the Plan Manager determines that such claim should be denied in whole or in
part, the Plan Manager will notify such person of the Plan Manager’s decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such



--------------------------------------------------------------------------------

claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Plan Manager. If such notification is not given within
such period, the claim will be considered denied as of the last day of such
period and such person may request a review of his or her claim.

 

7.2 Review Procedure

Within 60 days after the date on which a Participant or Beneficiary receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
or her duly authorized representative) may (i) file a written request with the
Committee for a review of his or her denied claim and of pertinent documents and
(ii) submit written issues and comments to the Committee. The Committee will
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Committee. If the decision on review is not made
within such period, the claim will be considered denied.

 

7.3 Claims and Review Procedure Not Mandatory After a Change in Control

After the occurrence of a Change in Control, the claims procedure and review
procedure provided for in this Section 6 will be provided for the use and
benefit of Participants who may choose to use such procedures, but compliance
with the provisions of this Section 6 will not be mandatory for any Participant
claiming benefits after a Change in Control. It will not be necessary for any
Participant to exhaust these procedures and remedies after a Change in Control
prior to bringing any legal claim or action, or asserting any other demand, for
payments or other benefits to which such Employee claims entitlement.

SECTION 8

ADMINISTRATION; DELEGATION

The Committee will administer the Plan. The Committee will have the same rights,
powers and duties as specified in the Pension Plan.

The Board or the Personnel and Compensation Committee of the Board may, in its
sole discretion, delegate authority hereunder, including but not limited to
delegating authority to amend the Plan, to the extent permitted by applicable
law or administrative or regulatory rule.

This Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and shall be administered
in a manner consistent with that intent.



--------------------------------------------------------------------------------

SECTION 9

AMENDMENT AND TERMINATION

The Plan may be amended or terminated by the Board or the Personnel and
Compensation Committee of the Board in whole or part at any time, and any
Employer may withdraw from further participation in the Plan at any time;
provided, however, that no such amendment, termination or withdrawal (each, a
“Plan Change”) will, without the consent of each affected Participant, reduce or
in any way adversely affect (i) the benefits payable hereunder with respect to a
Participant who has terminated employment with the Corporation or an Employer
(as applicable) prior to the date of such Plan Change or (ii) the amount of, or
payment of, the Accrued Benefit (as hereinafter defined) of any other
Participant as of the date of such Plan Change. In the event of any termination
of the Plan or any portion thereof, payment of affected Participants’ Accrued
Benefits shall be made under and in accordance with the terms of the Plan,
except that the Committee may determine, in its sole discretion, to accelerate
payments to all such Participants if and to the extent that such acceleration is
permitted under Section 409A of the Internal Revenue Code.

For purposes of this Section 9, the term “Accrued Benefit” means an amount equal
to the balance of a Participant’s Account immediately prior to the Plan Change.

After a Change in Control, the Plan may not be amended in any manner that
adversely affects the administration or payment of a Participant’s benefits
hereunder (including but not limited to the timing and form of payment of
benefits hereunder) without the consent of the Participant nor may the
provisions of this Section 9 or, for purposes of this Plan, “Interest Credits”
as defined in the Pension Plan immediately prior to the Plan Change, be amended
after a Change in Control with respect to a Participant without the written
consent of the Participant; provided, however, that the failure of a Participant
to consent to any such amendment will not impair the ability of the Board or the
Personnel and Compensation Committee of the Board to amend the Plan with respect
to any other Participant who has consented to such amendment.

SECTION 10

SUCCESSORS

In addition to any obligations imposed by law upon any successor(s) to the
Corporation and the Employers, the Corporation and the Employers shall be
obligated to require any successor(s) (whether direct or indirect, by purchase,
merger, consolidation, operation of law, or otherwise) to all or substantially
all of the business and/or assets of the Corporation and the Employers to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Corporation and the Employers would be required to perform
it if no such succession had taken place; in the event of such a succession,
references to “Corporation” and “Employers”



--------------------------------------------------------------------------------

herein shall thereafter be deemed to include such successor(s). Except as set
forth in the preceding sentence, the Corporation’s and the Employers’
obligations under this Plan are not assignable or transferable except, in the
discretion of the Corporation, to (i) any corporation, partnership or limited
liability company which acquires all or substantially all of the assets of an
Employer or (ii) any corporation, partnership or limited liability company into
which an Employer may be merged or consolidated.

SECTION 11

GOVERNING LAW

This Plan will be governed according to the laws of the Commonwealth of
Pennsylvania, without reference to its conflict of laws provisions, to the
extent not preempted by federal law.

SECTION 12

FUNDING OF BENEFITS

In the sole discretion of the Corporation, the Corporation may establish a
grantor trust and make contributions thereto for the purpose of providing a
source of funds to pay benefits as they become due and payable hereunder;
provided, however, that no such trust will result in a Participant being
required to include in gross income for federal income tax purposes any benefits
payable hereunder prior to the date of actual payment. Notwithstanding the
establishment of any such trust, a Participant’s rights hereunder will be solely
those of a general unsecured creditor.

SECTION 13

MISCELLANEOUS

 

13.1 Liability of the Board, the Committee and the Plan Manager

Neither the Board, the Committee, the Plan Manager nor any of their delegates
will be liable to any person for any action taken or admitted in connection with
the administration, interpretation, construction or variance of the Plan.

 

13.2 No Contract of Employment

Participation in the Plan does not give any person any right to be retained in
the service of the Corporation or any Affiliate. The right and power of the
Corporation or any Affiliate to terminate any Employee is expressly reserved.



--------------------------------------------------------------------------------

13.3 Compensation under Other Plans

Any amount payable under this Plan shall not be considered compensation for the
purpose of computing benefits to which a Participant may be entitled under any
qualified pension plan (as that term is defined in section 3(3) of ERISA) or
other arrangement of the Corporation or an Affiliate for the benefit of
Employees, except as specified in such plan or arrangement.

 

13.4 Withholding

The Corporation or an Affiliate shall have the right to deduct from payment of
any amount under the Plan any taxes required by law to be withheld from a
Participant or Beneficiary with respect to such payment.

 

13.5 Spendthrift Clause

The interests of Participants and their Beneficiaries under the Plan are not in
any way subject to their debts or other obligations and may not be voluntarily
or involuntarily sold, transferred, or assigned, except to the extent otherwise
required by law. For the sake of clarity, domestic relations orders purporting
to assign benefits under the Plan do not apply to the Plan.

 

13.6 Severability

Whenever possible, each provision of this Plan shall be interpreted in such
manner as to be effective and valid under applicable law (including the Internal
Revenue Code), but if any provision of the Plan shall be held to be prohibited
by or invalid under applicable law, then (i) such provision shall be deemed to
be amended to, and to have contained from the outset such language as shall be
necessary to, accomplish the objectives of the provision as originally written
to the fullest extent permitted by law, and (ii) any other provisions of this
Plan shall remain in full force and effect.

 

13.7 Construction

No rule of strict construction shall be applied against the Corporation,
Affiliate, Committee, Board or any other person regarding the interpretation of
any terms of this Plan or any rule or procedure established by the Committee.

Where the context allows, words in the masculine gender shall include the
feminine and neuter genders, the plural shall include the singular and the
singular shall include the plural.

The captions of sections and paragraphs of this Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.



--------------------------------------------------------------------------------

13.8 Corporation and Affiliate Liability

Whenever, in the Committee’s or the Plan Manager’s opinion, any person entitled
to receive any payment is under a legal disability, a minor, or incapacitated in
any way, so as to be unable to manage his or her financial affairs, the
Corporation or an Affiliate, at its discretion, may make such payment for the
benefit of such person to his or her legal representative, or to a relative or
friend of such person for his or her benefit, or it may apply the payment for
the benefit of such person in any manner it deems advisable. When the
Corporation or an Affiliate makes any payment pursuant to this subsection, it
shall be considered as a complete discharge of its liability for the making of
such payments under the Plan.

 

13.9 Entire Agreement

This writing constitutes the final and complete embodiment of the understandings
of the parties hereto and all prior understandings and communications of the
parties oral or written concerning this Plan are hereby renounced, revoked and
superseded.

 

13.10 Notices

All notices to the Corporation hereunder shall be delivered to the attention of
the Committee or to the Plan Manager acting on its behalf. Any notice or filing
required or permitted to be given to the Committee or the Corporation under this
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail, to the Committee or to the Plan Manager, at the principal
office of the Corporation. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
or the receipt for registration or certification.

 

13.11 Merger of Mercantile Bankshares Corporation and Participating Affiliates
Supplemental Cash Balance Plan into the Plan.

The Mercantile Plan merged into the Plan effective December 31, 2007. Under the
Plan, each individual who had an account balance merged into the Plan from the
Mercantile Plan has an Account equal to or greater than the account balance such
individual had under the Mercantile Plan immediately before the merger.

 

13.12 Compliance with Law

The Plan is intended to comply with applicable law. Without limiting the
foregoing, the Plan is intended to comply with the applicable requirements of
Internal Revenue Code Section 409A, and will be administered in accordance with
Internal Revenue Code Section 409A to the extent that Internal Revenue Code
Section 409A applies to the Plan. Notwithstanding any provision of the Plan to
the contrary, distributions from the Plan may only be made in a manner, and upon
an event, permitted by Internal Revenue Code Section 409A. If any payment or
benefit cannot be provided or made at the time specified herein



--------------------------------------------------------------------------------

without incurring penalties under Internal Revenue Code Section 409A, then such
benefit or payment will be provided in full at the earliest time thereafter when
such penalties will not be imposed. To the extent that any provision of the Plan
would cause a conflict with the applicable requirements of Internal Revenue Code
Section 409A, or would cause the administration of the Plan to fail to satisfy
the applicable requirements of Internal Revenue Code Section 409A, such
provision shall be deemed null and void to the extent permitted by applicable
law.

*    *    *    *

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 31st day of December, 2008.

 

/s/ Joan L. Gulley

Joan L. Gulley Senior Vice President and Chief Human Resources Officer